Case 1:20-cv-01231-CFC Document 13-1 Filed 12/07/20 Page 1 of 2 PageID #: 2545




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

WSOU Investments, LLC d/b/a
Brazos Licensing and Development,

                Plaintiff,
                                            C.A. No. 20-01231-CFC
      v.

Xilinx, Inc.,
                Defendant.

                             WORD COUNT CERTIFICATION

       The undersigned hereby certifies that Defendant Xilinx, Inc.’s Opening Brief

 in Support of its Partial Motion to Dismiss contains 4,234 words (exclusive of the

 cover page, table of contents, table of authorities, and signature block) in Times

 New Roman 14-point font, counted using Microsoft Word’s word count feature.



  Dated: December 7, 2020                      YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP
  OF COUNSEL:
                                               /s/ Anne Shea Gaza
  Hilda C. Galvan                              Anne Shea Gaza (No. 4093)
  JONES DAY                                    Robert M. Vrana (No. 5666)
  2727 North Harwood Street                    Beth A. Swadley (No. 6331)
  Dallas, TX 75201-1515                        Rodney Square
  (214) 969-4556                               1000 North King Street
  hcgalvan@jonesday.com                        Wilmington, DE 19801
                                               (302) 571-6600
  David B. Cochran                             agaza@ycst.com
  JONES DAY                                    rvrana@ycst.com
  North Point 901 Lakeside Avenue              bswadley@ycst.com
  Cleveland, Ohio 44114-1190

                                           1
Case 1:20-cv-01231-CFC Document 13-1 Filed 12/07/20 Page 2 of 2 PageID #: 2546




 (216) 586-7029                           Attorneys for Xilinx, Inc.
 dcochran@jonesday.com

 Thomas W. Ritchie
 JONES DAY
 77 West Wacker, Suite 3500
 Chicago, Illinois 60601-1692
 (312) 269-4003
 twritchie@jonesday.com




                                      2
